Citation Nr: 1721727	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-03 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus (previously claimed as residuals of total ossicular replacement prosthesis implant (TORP) surgery, constant drumming sound in left ear, and sleep problems on the left side).

3.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS).

4.  Entitlement to an initial rating in excess of 30 percent for discontinuity of the middle ear ossicles manifested by vertigo and cerebellar gait.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1985 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Following an April 2009 Board remand, in a July 2010 VA rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, effective from May 6, 2004.  The Veteran submitted a timely Notice of Disagreement (NOD) with the assignment of effective date for the grant of service connection within one year of issuance of notice of the decision.  In December 2010 and April 2012, the Board, in part, remanded the issue of entitlement to an effective date prior to May 6, 2004 for the grant of service connection for tinnitus.  This claim is more properly characterized as disagreement with the initial grant of service connection for tinnitus which will be considered with the claim on appeal for an initial rating in excess of 10 percent for tinnitus.  

Following the April 2009 Board remand, in a July 2012 VA rating decision the RO granted service connection for anxiety disorder NOS and assigned a 30 percent disability rating, effective from August 6, 2004.  The Veteran submitted a timely NOD and properly perfected the appeal to the Board.  Since the 30 percent disability rating is not the maximum rating available for the initial rating period on appeal, the issue has been returned to the Board for appellate review and is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2012, the Board also remanded, in part, the issue of entitlement to service connection for sleep apnea.  This issue has also been returned to the Board for appellate review.

Since the case was certified to the Board in June 2016 and July 2016, additional evidence relevant to the issues on appeal has been obtained and associated with the record, which the Veteran's representative waived initial RO review in an August 2016 written brief.

The issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder NOS, a rating in excess of 30 percent for discontinuity of the middle ear ossicles manifested by vertigo and cerebellar gait, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A current diagnosis of obstructive sleep apnea is causally related to and aggravated by the service-connected anxiety disorder NOS.  

2.  The date of initial receipt for the claim of entitlement to service connection for constant drumming sound was received on May 6, 2004, which was not within one year of the Veteran's separation from active service and is later than the date entitlement arose.

3.  For the entire initial rating period since May 6, 2004, the Veteran's service-connected tinnitus is assigned at 10 percent, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for sleep apnea as secondary to service-connected anxiety disorder NOS have been bet.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016). 

2.  There is no legal basis for the assignment of a schedular or extra-schedular evaluation for tinnitus in excess of 10 percent at any time since May 6, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400(b)(2)(i), 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Sleep Apnea

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In seeking VA disability compensation, service connection may also be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

Service connection for anxiety disorder NOS was granted in a July 2012 VA rating decision.  During the appeal period, the Veteran was diagnosed with obstructive sleep apnea, as noted in a VA Disability Benefits Questionnaire (DBQ) examination report for sleep apnea dated December 2012.  The evidence also shows this diagnosis is causally related to and aggravated by the service-connected anxiety disorder NOS, as noted in an August 2016 private medical opinion associated with a completed DBQ for sleep apnea. 

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for sleep apnea as secondary to the service-connected anxiety disorder NOS.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

Service-Connected Tinnitus

As service connection, an initial rating, and an effective date have been assigned for the issue of entitlement to an initial rating in excess of 10 percent for tinnitus, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected tinnitus on appeal since he was last examined in July 2011.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  

There was substantial compliance with the April 2009 remand directives, in part, for the issues of entitlement to service connection for disabilities manifested by constant drumming the left ear and sleep problems on the left side.  The RO obtained a VA audiological examination in June 2009 and VA medical opinions in June 2009, April 2010, and July 2010.  The RO readjudicated those issues in the July 2010 VA rating decision and granted the issue of service connection for tinnitus.

There was also substantial compliance with the December 2010 and April 2012 remand directives, in part, for the issue of entitlement to an effective date earlier than May 4, 2006 for the grant of service connection for tinnitus.  The RO issued a statement of the case (SOC) for that issue in August 2012 and January 2013 to which the Veteran submitted a timely substantive appeal in February 2013.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

In the July 2010 VA rating decision, service connection for tinnitus was granted.  The Veteran was assigned a 10 percent rating effective from May 6, 2004.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  In September 2010, the Veteran submitted a timely NOD with the assignment of effective date for the grant of service connection for tinnitus.

With regard to an appeal for disability compensation based on direct service connection, the effective date will be the date following separation from active service or date entitlement arose if claim was received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

In this case, the Veteran was separated from active service in March 1988, as shown on his DD Form 214.  The Veteran's initial claim of entitlement to service connection for constant drumming sound was received on May 6, 2004, more than a year after separation from service.  The record is silent for any correspondence from the Veteran or his representative prior to May 6, 2004.  

As a result, the Board considers whether the later of date of receipt of claim, or date entitlement arose, is the proper effective date for the grant of service connection for tinnitus.

A review of the record indicates that at the earliest, tinnitus had its onset in 1987 as a residual of his in-service TORP surgery.  As such, the record reflects that the earliest the date entitlement arose for tinnitus can be established from the evidence of record is during his period of active service in 1987.

Since the date of receipt for the claim is May 6, 2004 which is later than the earliest date that can be construed as the dates entitlement arose in 1987, the Board finds the currently assigned effective date of May 6, 2004 is properly assigned for the grant of service connection for tinnitus.  See 38 C.F.R. § 3.400(b)(2)(i).  

Next, since the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus for the entire initial rating period since May 6, 2004, the Board finds there is no legal basis upon which to award a higher schedular evaluation for tinnitus.  As such, entitlement to a rating for tinnitus in excess of 10 percent is not warranted on a schedular basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered the possibility of staged ratings and finds that the maximum rating for the disability on appeal has been in effect for the appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Service connection for sleep apnea as secondary to service-connected anxiety disorder NOS is granted.

An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

A remand is required to ensure there is a complete record upon which to decide the issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder NOS and an initial rating in excess of 30 percent for discontinuity of the middle ear ossicles manifested by vertigo and cerebellar gait.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the course of the appeal, the Veteran was afforded VA psychiatric examinations in March 2008 and June 2012.  Since the June 2012 examination, at which the Veteran was assigned a Global Assessment of Functioning (GAF) score of 68, VA treatment records document the Veteran's ongoing treatment for depression and the Veteran submitted a November 2012 private DBQ examination report for mental disorders to include a decreased GAF score of 52.  In light of these findings, an additional examination is needed to properly adjudicate the service-connected anxiety disorder NOS.

Next, during the course of the appeal, the Veteran was afforded VA examinations for ear diseases/conditions in March 2008, June 2009, July 2011, and June 2012.  In June 2012, the examiner noted the Veteran's diagnoses of ear or peripheral vestibular conditions were tinnitus and hearing loss in the left ear, and symptoms for those diagnoses included hearing impairment with attacks of vertigo and cerebellar gait more than once a week.  The Veteran is currently assigned a 30 percent disability rating, the maximum available under Diagnostic Code 6204 for peripheral vestibular disorders.  38 C.F.R. § 4.87.  Nevertheless, higher initial ratings in excess of 30 percent are provided for Meniere's syndrome with symptoms of hearing impairment with attacks of vertigo and cerebellar gait at least once a month under Diagnostic Code 6205.  Id.  In light of these findings, an additional examination and clarification is needed as to whether a diagnosis of Meniere's syndrome is part and parcel of the Veteran's service-connected discontinuity of the middle ear ossicles manifested by vertigo and cerebellar gait.  Such development is needed to properly adjudicate the service-connected discontinuity of the middle ear ossicles manifested by vertigo and cerebellar gait.

Lastly, given the issue of service connection for sleep apnea is now granted and the request for additional evidentiary development for the service-connected anxiety disorder NOS and discontinuity of the middle ear ossicles, those decisions may impact the claim for a TDIU.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for the appropriate VA examination for his service-connected anxiety disorder NOS.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  The examiner must determine the current severity of the Veteran's service-connected anxiety disorder NOS.  A complete rationale for any opinions expressed must be provided.

2.  Schedule the Veteran for the appropriate VA examination for his service-connected discontinuity of the middle ear ossicles.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  The examiner must determine the current severity of the Veteran's service-connected discontinuity of the middle ear ossicles.

The VA physician should also provide an opinion as to whether it is at least as likely as not that a diagnosis of Meniere's syndrome is part and parcel of the Veteran's service-connected discontinuity of the middle ear ossicles manifested by vertigo and cerebellar gait.  A complete rationale for any opinions expressed must be provided.

3.  Then, the RO should review the examination reports and medical opinions to ensure that the requested information was provided.  If any report or opinion is deficient in any manner, the RO must implement corrective procedures.

4.  Thereafter, the RO may decide to pursue further development of the Veteran's employment history during the appeal period since August 2004 and/or to obtain additional medical evidence or a medical opinion, as deemed necessary.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


